Title: The American Commissioners to James Moylan, 31 August 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Moylan, James


<Passy, August 31, 1778: We are pleased to hear from you of the good success as well as the adventurous and patriotic spirit of Capt. McNeill. When the prisoner exchange we have been promised is accomplished, his prisoners can be exchanged for a like number of our suffering countrymen. We will inform you when the necessary passports arrive. We expect in a few days new French regulations on prizes and prisoners; orders have already been sent to keep the prisoners in French prisons. Officers’ paroles have been generally taken.>
